Citation Nr: 0935038	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  02-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for primary cerebellar 
degeneration.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from June 1974 to June 
1977 and from September 1977 to July 1981 with subsequent 
service in the Army National Guard of Tennessee from December 
1982 to December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

It was previously the subject of May 2004 and December 2005 
Board remands for additional development. After completion of 
the actions requested on previous remands, the Board issued a 
December 2006 decision denying the claim. The Veteran 
appealed the Board decision to the Court of Appeals for 
Veterans Claims (Court). In January 2008, the Court granted a 
Joint Motion for Partial Remand (Joint Motion) made by the 
Secretary of VA and the Veteran. The Joint Motion vacated and 
remanded the December 2006 Board decision denying service 
connection for cerebellar degeneration. To comply with the 
directives contained within the Joint Motion, the Board 
issued an August 2008 remand for additional notice and 
development. Such notification and development actions have 
been completed and the case is ready for appellate review.   


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's present cerebellar degeneration is etiologically 
related or permanently aggravated by any incident of active 
service. 






CONCLUSION OF LAW

The criteria for the establishment of service connection for 
cerebellar degeneration are not met. 38 U.S.C.A. §§ 1110, 
1131, 5170(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008); VAOPGCPREC 67-90, 82-90 (July 18, 1990). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in February 2002, 
May 2004, January 2006, September 2008, and December 2008. 
These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide. Of note, 38 C.F.R. § 3.159 has been revised in part. 
These revisions are effective as of May 30, 2008. 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008). The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until the September 2008 letter. Although this notification 
obligation was not met before initial RO decision, the Board 
finds this timing error non-prejudicial since his service 
connection claim is denied, rendering the content of the 
notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA treatment records, and private medical 
records are associated with the claims file. The Veteran was 
afforded a VA examination for his claimed disabilities in 
compliance with the August 2008 Board remand instructions. 

The Board finds the VA examination is adequate. The Veteran's 
representative contends that the VA examination is inadequate 
since the examination report does not show that the examiner 
considered the Veteran's lay testimony from the June 2003 
Travel Board hearing or noted a December 1977 service 
treatment record showing a right toe gait due to knee pain.  

The examination report reflects a full review of the claims 
file and the recitations made by the VA examiner, including 
that no neurological disorders were noted in service 
treatment record, are consistent with the record. Shipwash v. 
Brown, 8 Vet.App. 218, 222 (1995); Flash v. Brown, 8 Vet.App. 
332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder). 
Additionally, the examination report showed that the VA 
examiner considered the Veteran's reported symptomatology, 
including his belief that his in-service knee troubles were 
the initial manifestations of cerebellar degeneration. The 
examiner concluded his report with a medical opinion premised 
upon a scientific rationale that is supported by evidence of 
record. After careful consideration of the record, the Board 
finds that the November 2008 VA examination is adequate and 
that VA has fulfilled its duty to assist the Veteran. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

The Veteran contends his cerebellar degeneration is related 
to in-service knee problems. The preponderance of the 
evidence is against the claim, and the appeal will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). The law also provides that organic 
diseases of the nervous system, which would include 
cerebellar degeneration, are presumed to have been incurred 
in service if manifest to a degree of 10 percent or greater 
within a year of separation. 38 C.F.R. §§ 3.307, 3.309. 

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service. 
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2008).

Generally, congenital or developmental defects or diseases 
are not considered disabilities for VA compensation purposes. 
38 C.F.R. § 3.303(c). However, VA's Office of the General 
Counsel has noted limited exceptions to this general rule. 
Consideration of service connection is appropriate for 
congenital diseases where the disease process initially 
manifested itself during service or preexisted service and 
progressed at an unusually high rate. VAOPGCPREC 1-85 (March 
5, 1985); 67-90 (July 18, 1990). Service connection for 
congenital defects is limited to instances where during 
service the congenital defect was subjected to a superimposed 
injury or disease. Id.  Determining whether the claimed 
disorder is a disease or defect must be determined by the 
medical record. The VA Office of General Counsel noted that 
the U.S. Court of Appeals for the District of Columbia 
Circuit distinguished a medical "defect" as being of a 
static nature, while a "disease" is capable of improvement 
or deterioration. VAOPGCPREC 82-90 (citing Durham v. United 
States, 214 F.2d 862, 875 (D.C. Cir. 1954); United States v. 
Shorter, 343 A.2d 569, 572 (D.C. Cir. 1975)).

As an initial matter, the Board finds that at the time he 
entered active military duty in June 1974, the Veteran is 
presumed to have been in sound physical condition.  

In a May 1974 pre-service entrance physical examination 
questionnaire, the Veteran then denied having, or "ever 
having had" dizziness or fainting spells, eye trouble, leg 
cramps, lameness, neuritis, paralysis, or nervous trouble of 
any sort.  Apart from defective vision and an inguinal hernia 
which were not deemed disqualifying , pre-service entrance 
clinical examination detected no neurological abnormalities.  

Although a preliminary PULHES profile indicated that the 
Veteran was not qualified for military service, further 
examination approximately one week later found that in all 
criteria except vision, the Veteran was qualified for active 
duty.  See PULHES profiles, dated 16 and 28 May 1974.  The 
latter of the Veteran's  "PULHES" physical profile was 
noted to be:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
2R
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

Service treatment records do not show any neurological 
symptoms, but reflect numerous complaints of bilateral knee 
pain. In March 1976, the Veteran complained of knee pain, 
which was assessed as "stress from running."  However in 
September 1977, the Veteran was noted to have chondromalacia 
of both knees, for which he was treated thereafter, including 
an episode of left knee locking in March 1981. In May 1978, 
he received a restricted duty physical profile for "chronic 
inflammation of both knee joints." In October 1979, another 
profile was issued for pain in both knees. In March 1981, the 
Veteran received a restricted duty profile for having a torn 
medical meniscus.

Through his representative, the Veteran contends that a 
December 1977 service treatment record showed a neurological 
disorder. The Veteran complained of pain while running or 
climbing stairs, and upon physical examination, it was noted 
that the Veteran ambulated with a right toe gait. However, as 
noted the Veteran was noted to have chondromalacia of both 
knees and was repeatedly treated for associated symptoms 
throughout his military service. No mention of any 
neurological disorder is made as a result of the altered 
gait.     

Thus, here, the Veteran is presumed sound because VA has 
failed to show by clear and unmistakable evidence that the 
veteran had a pre-existing back disorder prior to service. 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see  
VAOPGCPREC 3-2003. This, in turn, essentially has the effect 
of converting a claim of service connection by aggravation 
into one for service-connected disability where the 
Government could not show a lack of aggravation of a pre-
existing condition by clear and unmistakable evidence. 
Therefore, an analysis of direct service connection must 
follow because, as discussed above, VA has failed to rebut 
the presumption of soundness. Id.

Service connection is not warranted for the disorder.  The 
first record of treatment for cerebellar degeneration 
occurred in September 2001 by A.N., MD. The Veteran 
complained about trouble walking since approximately 1998; in 
addition to speech impairment and stiffness in his upper 
extremities. Critically, according to Dr. A.N., the Veteran's 
symptoms had "been sort of gradual over the last two 
years," and the Veteran informed the physician that he 
"can't recall any specific episodes of loss of vision, 
double vision, paralysis or numbness, just the gradual 
development of unsteadiness."  Upon physical examination, 
Dr. A.N. diagnosed cerebellar dysfunction and recommended 
additional testing. In a November 2001 note, Dr. A.N. 
confirmed that the Veteran had cerebellar degenerative 
disease.  Although the physician remarked that it is a 
"familial type" of cerebellar degeneration, as has already 
been discussed, there is no competent evidence indicating 
that the Veteran manifested the disorder prior to or during 
active service. 

As the treatment reported by Dr. A.N. appears to be the 
initial medical care for the disorder of record, and was 
generated during medical diagnosis and treatment (as opposed 
to an effort to gain compensation), the Veteran's subjective 
account to the physician is highly probative.  Because these 
records were generated with a view towards ascertaining the 
appellant's then-state of physical fitness, they are akin to 
statements of diagnosis and treatment and are of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision); see also  LILLY'S: 
AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

The remainder of the medical evidence of record does not 
indicate that the Veteran's cerebellar degeneration was 
caused by active military service.  Indeed, to the extent 
that the Veteran reported to various medical examiners and 
treatment providers that he had "balance problems" in 
service thus suggesting in-service incurrence, (e.g., that 
the Veteran was unable to perform the physical training 
exercise "jumping jacks") the overwhelming amount medical 
evidence contemporaneously dated with service clearly 
reflects that the Veteran's physical limitations were due to 
recurrent knee symptoms.  The Veteran is therefore not 
credible in his late report of in-service symptoms and their 
cause.   

VA treatment records, dated November 2001, reflected that the 
Veteran complained of balancing problems since service. MRI 
testing revealed severe cerebellar atrophy. During physical 
examination, the Veteran experienced difficulty ambulating. 
VA treatment records, dated December 2001, showed that the 
Veteran had progressive ataxia of an unknown etiology. 

Social Security Administration (SSA) records reflected that 
the Veteran was found to be disabled as a result of 
"cerebral degenerations usually manifest in childhood" 
beginning on December 11, 2001. There are also state 
disability records detailing the Veteran's symptoms. These 
records included a November 2002 statement by the Veteran's 
sister. She related the Veteran's symptoms as beginning 
approximately in 1982 and progressively increasing in 
severity. The Veteran reported that the symptoms began in 
1979 and significantly worsened around 1998. 

However, the SSA's evidentiary file clearly is comprised 
almost entirely of VA records, generated during the course of 
the Veteran's contemporaneous effort to gain compensation.  
Thus, to the extent that the SSA's findings indicate that the 
disorder began during the Veteran's active service, such a 
finding is undermined by the service treatment records, as 
reviewed above. 

The Veteran was afforded a November 2008 VA medical 
examination. He reported having knee problems in 1979. The 
examiner noted that service treatment records confirmed knee 
problems, but did not show any neurological disorders. During 
the 1990s the Veteran developed ataxia which culminated in 
the primary cerebellar degeneration diagnosis. 

After considering the record, the examiner opined that the 
claims file did not support a finding that cerebellar 
degeneration began in service. He stated that the knee 
problems during service were unrelated to ataxia since the 
ataxia symptoms were not reported until the 1990s. The 
examiner further stated that although one could speculate 
that the cerebellar neurodegeneration started during service 
with unnoticeable symptoms, there is still no evidence that 
military service triggered or aggravated cerebral 
degeneration. 

In sum the record contains conflicting assertions as to the 
etiology of the Veteran's cerebellar degeneration. In 
numerous statements throughout the record, the Veteran 
maintains that his present cerebellar degeneration was 
initially manifested by in-service knee problems. The record 
also contains a statement from the Veteran's sister noting 
the Veteran's long-standing ambulatory difficulties beginning 
in the early 1980s. While these statements are probative 
evidence as to a continuity of symptomatology, they are 
belied by the service treatment records which clearly show 
that the Veteran was treated for demonstrated chondromalacia.   
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (citing 
Caluza v. Brown, 7 Vet.App. 498, 504 (1995)); see also Layno 
v. Brown, 6 Vet.App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness). 

Traced to its source, the only evidence of an in-service 
onset of cerebellar degeneration is the Veteran's opinion.  
However, the Veteran is not qualified to render medical 
opinions regarding the etiology of his disability. Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu, supra. 
Competent medical evidence is required to establish an 
etiology. By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a).

The claim was specifically remanded by the Court for VA to 
consider enumerated VA General Counsel opinions.  Having done 
so, as is noted above, the Board has found that the Veteran 
was presumed sound upon service entrance.  Evidence from SSA 
records and a November 2001 treatment note by Dr. A.N. 
suggest that the Veteran's cerebellar degeneration may be a 
congenital disorder. As noted above, congenital defects are 
generally not considered disabilities for purposes of VA 
compensation. 38 C.F.R. § 3.303(c). However, there are 
exceptions to this general rule based upon whether the 
claimed disability is a congenital disease or a congenital 
defect. See VAOPGCPREC 67-90, 82-90 (July 18, 1990); Quirin 
v. Shinseki, 22 Vet. App. 390, 394 (2009). The Board finds 
that the Veteran's cerebellar degeneration is classified as a 
disease since the medical record shows that it is of a 
deteriorating nature. See VAOGCPREC 82-90. The VA Office of 
General Counsel has noted that in instances where the initial 
manifestations of congenital diseases occurred during service 
or the disease progressed at an abnormally high rate during 
active service are appropriate subjects for consideration of 
service connection. VAOPGCPREC 67-90, 82-90 (July 18, 1990).  

Congenital diseases not noted upon entrance into service are 
subject to the presumption of soundness. Quirin, supra. at 
396-397. The Veteran is presumed to be in sound condition, 
except for any disability noted prior to entrance into active 
service. 38 C.F.R. § 3.304(b). The medical evidence 
suggesting that the disorder is of a congenital nature 
remains silent as to when the initial manifestations of the 
active disease process occurred. Service treatment records do 
not show any neurological abnormalities. The Board finds that 
the record does not contain sufficient evidence to rebut the 
presumption of soundness. 38 C.F.R. § 3.304(b) (clear and 
unmistakable evidence required to rebut the presumption of 
soundness). Thus, the presumption of soundness is applicable 
and the Board will proceed with an analysis that presumes the 
Veteran did not have cerebellar degeneration upon entrance 
into service. See Quirin, supra.; Id. 

SSA records and Dr. A.N.'s treatment notes contain no 
opinions or indications as to when the active disease process 
began. Also, these records do not show that the Veteran's 
cerebellar degeneration had any etiological relationship to 
the documented in-service knee disorders. See id. 

The November 2008 VA examination report states that it cannot 
be determined without speculation that the present cerebellar 
degeneration was manifest during service. The VA examiner 
concluded that it is "unlikely" the in-service knee 
disorders are related to cerebellar degeneration since the 
ataxia symptoms did not occur until almost a decade following 
separation. Due to a lack of neurological symptoms, such as 
ataxia, he further stated that it would speculation to state 
that the cerebellar degeneration was manifest during service. 

The competent medical evidence does not show that cerebellar 
degeneration has an etiological relationship to the Veteran's 
period of active service, to include the documented knee 
disorders, or was manifest within a year of separation. The 
only medical opinion addressing when the disease process was 
manifest is the November 2008 VA examination report and it is 
unfavorable. Further, after a through physical examination 
and review of the claims file, the VA examiner clearly stated 
that it is speculative to conclude that cerebellar 
degeneration was manifest during service. The law provides 
that medical opinions cannot be based on speculation. 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has 
also been observed that statements from doctors which are 
inconclusive as to the origin of a disease cannot be employed 
as suggestive of a linkage between the current disorder and 
the claimed incident of military service. Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993). There is no medical evidence to support the Veteran's 
assertion that his present cerebellar degeneration is related 
to his in-service knee problems or manifested within a year 
of active service.  

	(CONTINUED ON NEXT PAGE)



ORDER


Service connection for cerebellar degeneration is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


